Citation Nr: 1635813	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for left knee medial meniscus tear and plica syndrome from July 13, 2009, to June 25, 2015, and a rating in excess of 10 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for left knee instability since February 1, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1993 to July 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2010 decisions of the Portland, Oregon, Regional Office (RO). In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In November 2015, the Board remanded the case to the RO for additional action. In a March 2016 decision, the Appeals Management Center (AMC) granted a 10 percent rating for left medial meniscus tear, left plica syndrome effective June 26, 2015, and granted a 10 percent rating for left knee instability effective February 1, 2106.


FINDINGS OF FACT

Since July 13, 2009, the Veteran's left knee disability has been shown to be manifested by no more than a meniscus (semilunar cartilage) tear, joint locking, pain, limitation of flexion to 125 degrees, joint tenderness, and patellofemoral degenerative arthritis. 

Since July 21, 2010, the Veteran's left knee disability has also been manifested by falling as a result of the left knee giving way.



CONCLUSIONS OF LAW

Since July 13, 2009, the criteria for a 20 percent rating for left knee medial meniscus tear and plica syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260 (2015).

Since July 21, 2010, the criteria for a 10 percent rating for left knee instability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an August 2009 notice which informed him of the evidence generally needed to support claims for an increased rating for his left knee disorder; what actions he needed to undertake; and how VA would assist him in developing his claims. The August 2009 notice was issued to the Veteran prior to the October 2009 and February 2010 decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Diagnostic code 5003 provides that degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

VA treatment records dated between December 2009 and September 2011 reflected that the Veteran had regular complaints of knee pain, which was worse with standing and walking. December 2009 and January 2011 imaging studies showed that the Veteran's knee was normal.

In January 2010, the Veteran was afforded a VA examination. He reported pain flare-ups approximately once per month, soreness at the end of each day, and a stabbing pain across the knee when he walked for too long or during the flare-ups. He reported no loss of range of motion. On examination, he had no swelling or pain and had range of motion from 0 to 135 degrees both actively and passively, with no pain, and he had no instability. The examiner stated that the Veteran would likely have a loss of between 0 to 5 degrees of overall range of motion, as well as loss of strength, coordination, and an increase in fatigability associated with repetitive motion. 

In his July 2010 notice of disagreement (NOD), the Veteran reported that, on the day of his February 2010 VA examination, he had taken 2 Vicodin, 600 milligrams of ibuprofen, and 1 etodolac-and that he regularly took this amount of medication to make it through the day. He stated that, after a few days of being on his feet more than usual, it took three days of stretching in order to bend his knee past 45 degrees. He reported pain so badly while exercising that he discontinued doing so and that he had to plan his work day to avoid stairs and walking on concrete which increased his symptoms. He reported symptoms of locking and pain on extension, walking, and exercising. He also reported feelings of weakness and giving way when climbing stairs. 

In his April 2012 substantive appeal, the Veteran reported a pinching feeling inside the knee joint several times per week, which prevented him from bearing any weight on the knee. He also reported that his knee occasionally gave way and had caused him to fall. He stated that sometimes he needed to pop his knee back into place and that he occasionally had trouble bending it completely. He wrote that sometimes the pain was so intense that it brought tears to his eyes. 

July 2012 VA treatment records reflected that the Veteran had chronic knee pain and was taking prescription pain relievers. A January 2013 VA treatment record stated that the Veteran reported a worsening of his knee pain due to increased walking on concrete at work and due to the cold weather. April 2013 VA treatment records stated that the Veteran had chronic knee pain and that imaging studies were completed on his knee which showed no fracture, dislocation, or arthritic changes.

In a December 2014 VA medical opinion, the examiner opined that she could not provide an opinion as to the loss of range of motion in the Veteran's knee during a flare-up or after repetitive use without resorting to mere speculation. The United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely her own. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given these facts, the Board finds that the December 2014 medical opinion is of limited probative value.

At his June 2015 Board hearing, the Veteran testified that his knee caused him constant pain, with varying severity. He stated that his knee had collapsed several times and that he sometimes fell. He reported more limitation of motion of the knee on extension than on flexion. 

In February 2016, the Veteran was afforded a VA examination. The Veteran reported functional loss resulting in a decreased range of motion and an increase in pain, and even more so during flare-ups. On examination, he exhibited an abnormal range of motion with flexion from 0 to 125 degrees and extension from 125 to 0 degrees both with pain. He exhibited functional loss due to pain, pain on weight bearing, and medial joint line tenderness. He had no further functional loss or decreased range of motion following repeated use. No ankylosis was found, but there was 0-5 millimeters of medial joint instability. The examiner stated that the Veteran had a left meniscus tear with frequent episodes of joint pain and intermittent episodes of joint locking. No arthritis was noted on imaging studies. The examiner stated that he could not address whether there was additional decreased range of motion due to pain on use or during flare-ups without resorting to speculation. In his medical opinion, the examiner stated that the Veteran's knee disorder was mild overall and that his symptoms continued to suggest a meniscus tear and plica syndrome. 

A March 2016 private treatment record stated a diagnosis of "[b]ilateral knee pain with patellofemoral degenerative arthritis." 

Since he submitted his NOD on July 21, 2010, the Veteran has reported left knee instability, which has caused him to fall on many occasions. He is competent to report instability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Since July 13, 2009, the Veteran's left knee disability has been shown to be manifested by no more than a meniscus (semilunar cartilage) tear, joint locking, pain, limitation of flexion to 125 degrees, joint tenderness, and patellofemoral degenerative arthritis. Since July 21, 2010, the Veteran's knee disability has also been manifested by falling as a result of the knee giving way. Given these facts, the Board finds that a 20 percent evaluation for semilunar cartilage dislocation with episodes of locking and pain under diagnostic code 5258, since July 13, 2009, and an additional 10 percent for slight lateral instability under diagnostic code 5257, since July 21, 2010, most closely approximate the Veteran's symptoms. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). The disability does not warrant assignment of a separate compensable evaluation for arthritis or limitation of motion as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14. 

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for left knee medial meniscus tear and plica syndrome currently evaluated at 20 percent and left knee instability currently evaluated at 10 percent. He does not meet the schedular requirements for TDIU. 38 C.F.R. § 4.16(a).  

Referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of a TDIU is not warranted because the Veteran's left knee disability has not been shown to be of sufficient severity to render him unemployable. 38 C.F.R. § 4.16(b). Throughout the appeal period, the Veteran has maintained employment as an operations and safety manager. 


ORDER

A 20 percent rating is granted from July 13, 2009, for left knee medial meniscus tear and plica syndrome.

A 10 percent rating is granted from July 21, 2010, for left knee instability.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


